Citation Nr: 0112973	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran may have been in receipt of Social Security 
Administration (SSA) disability benefits during the time 
frame relevant to the claim on appeal, and that the regional 
office (RO) did not make an effort to obtain these records.  
In view of the Board's decision to grant a 100 percent 
rating, however, remand for the purpose of obtaining SSA 
records is no longer necessary.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In addition, the Board notes that the rating criteria for his 
disability were changed effective November 7, 1996, and that 
the Board is therefore precluded from applying the new rating 
criteria prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.  After the effective date of the 
change in rating criteria, manifestations must be considered 
under both the "old" and "new" rating criteria, and rating 
assigned should be in accordance with whichever criteria are 
more favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Finally, the Board notes that while the original claim on 
appeal included the issue of competency, this subject was not 
addressed in the veteran's substantive appeal, dated in March 
1996.  Consequently, the Board finds that it is not a matter 
for current appellate review.


FINDINGS OF FACT

1.  From December 3, 1993 to November 6, 1996, the veteran's 
schizophrenia was manifested by symptoms that rendered the 
veteran demonstrably unable to obtain or retain employment.

2.  Since November 7, 1996, the veteran has been demonstrably 
unable to obtain or retain employment.

3.  Since November 7, 1996, a 100 percent schedular rating is 
only warranted under the "old" criteria for this 
disability; the "old" criteria are more favorable than the 
"new."


CONCLUSIONS OF LAW

1.  From December 3, 1993 to November 6, 1996, the schedular 
criteria for a 100 percent rating for schizophrenia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.16(c), 4.132, Diagnostic Codes 9400 and 9411 
(effective from February 3, 1988 to November 6, 1996).

2.  Since November 7, 1996, the schedular criteria for a 100 
percent disability rating for schizophrenia have been met 
under the "old" criteria for schizophrenia; the "old" 
criteria are more favorable than the "new."  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.130, Diagnostic 
Codes 9400 and 9411 (effective November 7, 1996), 4.132, 
Diagnostic Codes 9400 and 9411 (effective from February 3, 
1988 to November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the outset, the Board initially notes that the claim has 
been adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A) 
(VCAA).  In this regard, the Board observes that the veteran 
was afforded a comprehensive VA examination in June 1999, and 
there is no indication in the record that there are any 
outstanding relevant treatment records from any source that 
are not currently of record.  In addition, the Board finds 
that the veteran has clearly been placed on notice of the 
evidence and criteria necessary to warrant entitlement to a 
higher rating and with the Board's decision to assign a 100 
percent schedular rating, remand for further notice or to 
obtain records such as any outstanding SSA records would be 
an unnecessary waste of appellate time and resources. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
neurocirculatory asthenia, evaluated as 30 percent disabling, 
in a rating decision of March 1952, based on evidence which 
included service medical records and Department of Veterans 
Affairs (VA) medical examination.  Thereafter, a September 
1972 rating decision recharacterized the veteran's 
neuropsychiatric disability as anxiety neurosis and increased 
the rating for this disorder to 50 percent, effective from 
September 1971.

Although temporary 100 percent ratings for hospitalizations 
were assigned by rating decisions in June 1975, June 1978, 
and March 1979, these rating decisions otherwise continued 
the 50 percent evaluation for this disability.  The June 1978 
rating decision referred to the veteran's neuropsychiatric 
disability as schizophrenia in view of the then-recent April 
1978 hospital admission diagnosis of schizophrenia.  The 50 
percent rating was also continued in rating decisions in July 
1984 and January 1993.  At the time of the January 1993 
rating decision May 1992 VA mental disorders examination was 
noted to reveal a diagnosis of chronic schizophrenia, 
undifferentiated type with depressive features, and the 
veteran was assigned a global assessment of functioning (GAF) 
scale score of 50 and a past GAF of 55.  August 1991 fee-
basis examination was noted to reveal objective findings 
demonstrating that the veteran was still disorganized.  The 
assessment was that there had been no remission and that due 
to his emotional symptoms, further psychiatric treatment was 
recommended on a monthly basis.  

The current claim on appeal is based on an application for an 
increased rating filed on December 3, 1993.

Fee-basis psychiatric examination in January 1994 revealed 
that during the veteran's treatment with the fee-basis 
program, he had continually manifested visual and auditive 
hallucinations, ideas of reference, delusions of persecution, 
unfounded fears, multiple somatic complaints, depressed 
affect, poor judgment and poor evaluation of reality.  
According to the veteran's spouse, the veteran spent most of 
his time in a locked room, believing that everyone was out to 
get him, and neglecting his basis needs, with poor 
interpersonal and interfamilial relationships.  She also 
noted that he would sometimes exhibit extreme irritability.  
Mental examination indicated hostility, visual and auditive 
hallucinations, slow thought processes, ideas of reference, 
delusions of persecution, obsessive thoughts, multiple 
somatic complaints, unfounded fears, and at times, 
aggressive, assaultive and bizarre behavior.  Affect was 
noted to be depressed and he was indicated to have poor 
memory, judgment and attention.  The diagnosis was 
schizophrenic reaction, paranoid type, chronic, and the 
physician additionally commented that the active psychotic 
manifestations were of such extent, severity, depth, 
persistence and bizarreness as to produce complete social and 
industrial inadaptability.  

VA mental disorders examination in January 1995 revealed that 
the veteran denied any relevant hospitalizations over the 
previous 15 years.  The veteran further reported that he had 
not worked for the previous 10 to 12 years.  Objective 
examination revealed that the veteran was alert, spontaneous 
and expressed freely, relevant and coherently.  Content of 
thought was found to be practically referential but without 
evidence of delusional material or perception disorders.  
Some defect was noted with recent memory as was some 
depressive tone.  Judgment was found to be preserved.  The 
diagnosis included chronic, undifferentiated type 
schizophrenia, and the veteran was assigned a GAF of 60.

Fee-basis examination in April 1995 revealed that the veteran 
carried a diagnosis of paranoid-type schizophrenic reaction 
with a content of thought where there had always been 
delusional matters, ideas of reference, hallucinations, and 
many projective mechanisms which had rendered him unable to 
engage in any gainful occupation.  It was noted that the 
veteran's memory had been intermittently faulty with flat 
affect and suicidal ideation.  It was also noted that the 
veteran exhibited impaired judgment.  Dr. G. concluded that 
all throughout these years (the veteran had been under the 
care of this clinic since October 1976), the veteran's active 
manifestations had been of such extent, severity, persistence 
and bizarreness so as to produce complete social and 
industrial inadaptability.

VA outpatient records from September 1996 to April 1999 
reflect that in September 1996, the veteran reported that he 
had been under the care of Dr. G.  He currently complained of 
difficulty sleeping and stated that he usually lived in 
isolation in his home to avoid problems with people in the 
streets.  He denied any physical aggressiveness towards his 
spouse.  The impression was schizophrenia, undifferentiated 
type.  In December 1996, the veteran reported irritability, 
insomnia, sad mood, and that he heard voices on occasion.  
The veteran was not found to be delusional but irritable and 
hostile due to the discontinuance of his participation in the 
fee-basis program.  Affect was blunted, mood was sad, and he 
was noted to exhibit poor judgment and insight.  The 
assessment was chronic psychiatric condition not acutely 
exacerbated.  

VA outpatient treatment records from May 1997 reflect that 
the veteran complained that he still was hearing voices on 
occasion and the assessment remained chronic psychiatric 
condition not acutely exacerbated.  In September 1997, the 
veteran was found to be alert, coherent, logical, and with 
some irritability.  In March and June 1998, he was not 
considered delusional, but was noted to have a depressed 
mood, constricted affect and poor insight and judgment.  In 
March 1998, the veteran was assigned a GAF of 50 and in June 
1998, he was also assigned a GAF of 50.  The assessment was 
chronic psychiatric condition not acutely exacerbated.  In 
September 1998, mood and affect were noted to be depressed 
and anxious, and judgment and insight poor, and the veteran 
was assigned a GAF of 45.  In December 1998, the veteran was 
noted to have depressed mood, constricted affect and poor 
judgment, and he was given a GAF of 50.  The assessment 
continued to be chronic psychiatric condition not acutely 
exacerbated.  In April 1999, the veteran was noted to be 
irritable with depressed mood and constricted affect.  The 
assessment was chronic psychiatric condition currently 
symptomatic with need of medication.  The GAF was 45.

VA mental disorders examination in June 1999 revealed that 
the veteran was currently on medication and had been 
unemployed for 25 years.  Complaints included some occasional 
suicidal thoughts, anxiousness, and inability to sleep, and 
that for the previous ten years, the veteran had been 
spending most of his time at home.  He further reported 
depression due to his multiple medications, and that he 
suffered from irritability and destructive impulses.  
Examination revealed that the veteran was alert, mood was 
anxious and depressed, affect was constricted and attention 
and concentration good.  Memory was considered fair, as were 
insight and judgment.  The veteran was not hallucinating.  
The diagnosis included schizophrenia, residual type with 
depressive features, and the veteran was assigned a GAF of 
60.

VA outpatient records from July to December 1999 reflect that 
in July 1999, mood was now mildly depressed and affect 
constricted.  Judgment and insight were noted to continue to 
be poor and the veteran was assigned a GAF of 55.  In 
December 1999, the veteran was again noted to have depressed 
mood, constricted affect, and poor judgment and insight.  The 
assessment was chronic psychiatric condition not acutely 
exacerbated and the veteran was assigned a GAF of 50.





Rating Criteria and Analysis

The veteran's service-connected schizophrenia has been 
evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, under the "old" rating 
criteria for neuropsychiatric disabilities (effective prior 
to November 7, 1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  Under the 
"old" criteria, a 50 percent evaluation is warranted if the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

The "old" criteria direct that a 70 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (2000) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  The "new" 
rating criteria permit a 50 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the period of December 
3, 1993 to November 6, 1996 solely under the "old" criteria 
as required pursuant to VAOPGCPREC 3-2000, the Board first 
notes that fee-basis treatment records dated from as early as 
January 1994 reveal findings of poor memory, judgment and 
attention, and that the veteran's active psychotic 
manifestations were of such extent, severity, depth, 
persistence and bizarreness as to produce complete social and 
industrial inadaptability.  Similarly, while VA examination 
in January 1995 revealed that judgment was preserved and a 
GAF of 60 was assigned, a fee-basis examination report in 
April 1995 again reflects a finding of impaired judgment and 
the conclusion that the veteran's active manifestations had 
been of such extent, severity, persistence and bizarreness so 
as to produce complete social an industrial inadaptability.  
The Board also notes that the fee-basis opinions regarding 
the veteran's industrial inadaptability are based on the 
veteran's participation in the fee-basis program since 1976, 
and that these is no opinion specifically contrary to the 
fee-basis opinion regarding social and industrial 
inadaptability.  Thereafter, September 1996 VA outpatient 
records reflect that the veteran continued to complain of 
difficulty sleeping and stated that he usually lived in 
isolation in his home to avoid problems with people in the 
streets.  Therefore, applying the "old" rating criteria and 
giving the veteran the benefit of the doubt, while the 
symptoms for the period of December 3, 1993 to November 6, 
1996 may not have been consistent with virtual isolation or 
gross repudiation of reality, the Board does find that the 
overall symptoms connected with the veteran's symptoms of 
schizophrenia for this period did render him demonstrably 
unable to obtain or retain employment.  Accordingly, a 100 
percent rating for this period is in order.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  See also Johnson v. Brown, 
supra. 

While the Board notes that the RO was understandably 
reluctant to find demonstrable inability to obtain or retain 
employment in the face of certain VA examination and 
outpatient findings of coherent, nondelusional thought, it 
must be remembered that the whole rating schedule is founded 
on the principle that ratings will represent average 
industrial impairment.  38 U.S.C.A. § 1155.  Thus, based on 
these and other findings, the Board finds that the amount of 
impairment demonstrated during the relevant time frame does 
sufficiently rise to or more nearly approximate the level of 
demonstrable industrial impairment in the average employment 
setting. 

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
while the Board finds that the veteran is entitled to a 100 
percent rating based on the "old" criteria for entitlement 
to a 100 percent rating from November 7, 1996, but not the 
"new."  Thus, on the facts of this case, the "old" 
criteria are found to be more favorable.

More specifically, as was noted above, at the time of VA 
outpatient treatment in December 1996, the veteran reported 
irritability, insomnia, sad mood, and that he heard voices on 
occasion, and although he was not found to be delusional, he 
was noted to be irritable and hostile due to the 
discontinuance of his participation in the fee-basis program.  
Affect was blunted, mood was sad, and he was noted to exhibit 
poor judgment and insight.  In May 1997, he complained that 
he still was hearing voices on occasion and the assessment 
remained chronic psychiatric condition not acutely 
exacerbated.  Thereafter, while the veteran would regularly 
be assessed as alert and coherent, VA treatment records 
consistently demonstrate findings of poor insight and 
judgment with GAF scores of 50 in March and June 1998, 45 in 
September 1998, 50 in December 1998, and 45 in April 1999.  
Although VA mental disorders examination in June 1999 found 
insight and judgment to be fair and assigned the veteran a 
GAF of 60, VA treatment records dated shortly thereafter 
again indicate that judgment and insight were poor, with GAF 
scores of 55 in July 1999 and of 50 in December 1999.  

Thus, while certain findings do suggest at least fair 
judgment and insight, the majority of overall clinical 
findings of consistently poor judgment and GAF scores of 50 
to 55 are in line with the findings previously found by the 
fee-basis examiners to warrant complete social and industrial 
inadaptability.  Consequently, the Board finds that these 
findings also support a 100 percent schedular rating under 
the "old" criteria on and after November 7, 1996.

On the other hand, the "new" criteria require that total 
occupational and social impairment be present due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Simply stated, 
the types of symptoms itemized in the "new" criteria are 
not demonstrated on this record.  Accordingly, the Board 
finds it exceedingly difficult to hold that the claimant's 
condition meets or more nearly approximates the criteria for 
the 100 percent schedular rating under the "new" criteria.  
That being the case, the Board at a minimum could not 
conclude that the "new" criteria are more favorable than 
the "old."  The Board would further point out that even 
assuming the claimant can not obtain more than a 70 percent 
schedular rating under the "new" criteria, there would be 
an obvious question as to whether he is employable due to his 
service connected psychiatric disability and thus a total 
rating for compensation purposes based upon individual 
unemployability would be for consideration.  At this point, 
however, the Board need go no further than to find current 
entitlement to a schedular 100 percent rating under the 
"old" criteria.  


ORDER

A 100 percent evaluation for schizophrenia is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

